DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to RCE filed 08/28/2020. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/352875 filed on 03/14/2020.
Priority #			 Filling Data			 Country
2018-053733		            March 22, 2018		 Japan

Continued Examination Under 37 CFR 1.114 4.
4.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 08/28/2020 has been entered. 
				
Status of Claims


Allowable Subject Matter
6. 	Claims 1 -21 are allowed.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to correct focus of first imager by using deformation of second imager, which cause error of distance between these two; is allowable.
Chen et al. (US 20160065833) and in view of Kanayama (US 20110075125  ) and further in view of HAMAGUCHI et al (JP 2001148866 ) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Chen in combination of Kanayama and HAMAGUCHI to achieve the same invention as claimed in the instant claim.
Claims 2-12 are allowed because they depend on claim 1.

Independent Claim 13 is allowed with the similar reason as claim 1.
Claims 14-19 are allowed because they depend on claim 13.

Independent Claim 20 is allowed with the similar reason as claim 1.
Independent Claim 21 is allowed with the similar reason as claim 1.

Conclusion
8.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/Primary Examiner, Art Unit 2423